Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Amendment of Claim 3 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 to 6 are rejected under35 U.S.C. 103 as being unpatentable over Kamimura (JP 09150812 A) in view of Uetsuki (US 2010/0032077) Malthouse (US 20100293901) and Fresnel (US 2014/0014272).
Regarding Claims 3 to 6:
Kamimura discloses a heat-shrinking apparatus for shrink labels comprising: 
a heating treatment chamber which, comprises a cover surrounding a conveyance path of a label covered body in which a part of or a whole of an article is covered by a shrink label (Figure 1, outer cover 40, Belt conveyor 10, bottle 200 and label 100), 
a heat-shrinking zone for heating by superheated steam so as to heat-shrink the label being covered to the label covered body (Figure 1, steam injection chamber 20) and 
a drying zone for blowing heated air in order to evaporate water drops deposited on the label covered body to which the label is attached by heat-shrinking (Figure 1, air injection chamber 60 with nozzles 61a and 61b), 
the heat-shrinking apparatus further comprising: 
a steam supply device for supplying steam into a steam discharge unit being provided in the heat-shrinking zone of the heating treatment chamber and positioned in the cover surrounding the conveyance path, in order to heat-shrink the shrink label on the label covered body passing through said steam discharge unit (Figures 1 to 3, paragraph 27; steam injection nozzles 21a and 21b connected to a steam supply source); 
a heated air blowing device being provided in the drying zone in order to evaporate water drops by blowing the heated air to the label covered body on which the water drops are deposited due to passage through the steam discharge unit to which the steam is supplied (Figures 1 and 6; air injection nozzles on air injection chamber 60); and 
a heated air generating device for generating heated air at a predetermined temperature which are blown by the heated air blowing device, said heated air generating device including a heated-air generating heat exchanger for generating the heated air at the predetermined temperature from air introduced into said heated-air blowing unit (Paragraphs 48 and 55, Figures 1, 2 and 5; paragraph 48 indicates that air in the work chamber is taken into the steam flow passage 50 from the air intake 51, and the steam is cooled by the air, so the air is also being heated by the steam, the condensation of the steam is promoted and the condensed steam is removed, and the air flows through the exhaust port 56: paragraph 55: exhaust port 56 of the apparatus B is connected to the intake port of the air supply fan 64 of the draining apparatus C via the duct and the air supply fan 64 is connected to the draining apparatus Not only as an air supply fan of C but also as an exhaust fan of the steam condenser B).
On paragraph 8 Kamimura reads: “Since the steam injection chamber and the air injection chamber are disposed at a predetermined interval, the air injected in the air injection chamber flows into the steam injection chamber, and the occurrence of the situation that the ambient temperature inside the steam injection chamber drops is prevented” it can be considered that the air is being heated to a “predetermined temperature” that needs to be above the mentioned “ambient temperature”. Kamimura also discloses a heated air blowing device (Figures 1 and 6, slits 63a and b form the injection ports of air nozzles 61a and b) that evaporates water drops by blowing the heated air being generated by the heated air generating device to the label covered body on which the water drops are deposited due to passage through the heating treatment chamber to which the steam is supplied (Paragraph 52, Air is applied not only to the portions of the food bottle 200 and the label 100 facing the air injection nozzles 61a and 61b but also to the front portion and the rear portion of the upper conveyance belt 11 in the conveyance direction. As a result, water droplets adhering in the steam injection chamber 20 are removed from the entire outer peripheral surface of the food bottle 200 and the entire surface of the label 100 attached to the food bottle 200).
And Kamimura, as already discussed above, also discloses that the heated air generating device includes a preheating device that preheats the air by using surplus steam in the heating treatment 
Chamber and a steam condensing device that condenses the surplus steam in the heating treatment chamber by cooling. (The steam condensing device B can be considered part of the preheating device since paragraphs 48 and 55, Figures 1, 2 and 5; paragraph 48 indicate that air in the work chamber is taken into the steam flow passage 50 from the air intake 51, and the steam is cooled by the air at the same time that the air is being preheated by the “excess steam”).
Kamimura does not disclose if the steam applied is saturated or superheated.
Uetsuki teaches (Paragraph 11) that by heating by using superheated steam having a temperature of 150 to 180 degrees Celsius, contrary to the case of using saturated steam, it is possible to prevent moisture or water droplets from adhering to the surface of the shrink film or the article, which allows application of heating by superheated steam to packaged foods which cannot be exposed to moisture, containers made of paper, containers to which a paper label is attached.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kamimura the teachings of Uetsuki and use superheated steam to heat the shrink film if the formation of water droplets in the surface of the container is undesired.

The modified invention of Kamimura does not disclose a heating device that heats the air preheated by the preheating device to a predetermined temperature.
Malthouse teaches a heat-shrinking apparatus for shrinking labels comprising a hot air system (Paragraph 23, Hot Air System 30) in which heated air is applied to a container. (Paragraph 9) The heated air is recovered and supplied to an inlet of a fan whose outlet supplies the heated air to the containers. The recovered air is combined with an ambient air duct and the proportions of ambient air and recovered are varied to maintain a predetermined temperature of the applied air.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kamimura the teachings of Malthouse and use a system as described to heat the preheated air as a well-known in the art way to keep the hot air supply at a desired predetermined temperature.

The modified invention of Kamimura discloses the cover having a region on an inner surface thereof immediately above the conveyance path of the label covered body (Figure 1, there is a space 
The modified invention of Kamimura does not disclose the cover having a region on an inner surface thereof immediately above the conveyance path of the label covered body and at least another region on the inner surface thereof that is curved immediately above the steam discharge device, said cover having a sectional shape in a direction orthogonal to the conveyance direction of the label covered body is a shape such that an upper part is curved as a semi-arc shape, 
Fresnel discloses that the whole cover is curved (Figures 1, 2 and 6, cover 7 has a curved roof), including over the conveyance path defined by conveyor 2 (Figure 1) and immediately above the steam discharge device (Figures 2 and 6, means for heating 100) so a sectional shape in a direction orthogonal to the conveyance direction of the label covered is a shape such that an upper part is curved as a semi-arc shape so drops of water formed on condensation forming on the top of the hood 7 can flow along the side walls of the hood (paragraph 99, The top of the hood 7 is shaped such that the drops of water from condensation forming on the top of the hood 7 can flow along the side walls of the hood 7).  
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kamimura the teachings of Fresnel and make the whole cover curved so a sectional shape in a direction orthogonal to the conveyance direction of the label covered is a shape such that an upper part is curved as a semi-arc shape so drops of water formed on condensation forming on the top of the cover can flow along the side walls of the cover. 

The modified invention of Kamimura does not disclose that a sectional shape of said cover in the conveyance direction of the label covered body is a shape including upper-end corner parts on both 
As mentioned above, Fresnel teaches the use of arc shapes to facilitate drops of water from condensation forming on the top of the cover can flow along the side walls of the cover. 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kamimura the teachings of Fresnel and include curved surfaces between the roof and the front and rear panels where the openings 3 and 4 are located to further facilitate drops of water from condensation forming on the top of the cover can flow along the front and rear walls of the cover.

In the alternative, if it is argued that the outer cover 40 of Fresnel does not correspond to the cover surrounding a conveyance path of a label covered body in which a part of or a whole of an article is covered by a shrink label it can also be considered that:
Kamimura discloses a heat-shrinking apparatus for shrink labels comprising: 
a heating treatment chamber which, comprises a cover surrounding a conveyance path of a label covered body in which a part of or a whole of an article is covered by a shrink label (Figure 1, paragraph 21 side walls 20a, 20b of steam injection chamber 20 that include an inclined roof shape, Belt conveyor 10, bottle 200 and label 100), 
a heat-shrinking zone for heating by superheated steam so as to heat-shrink the label being covered to the label covered body (Figure 1, steam injection chamber 20) and 
the cover having a region on an inner surface thereof immediately above the conveyance path of the label covered body (Figure 6, shows the roof of the steam injection chamber immediately above the conveyor 11) and at least another region on the inner surface thereof immediately above the steam supply device discharge units (Figure 6 shows steam injection nozzle 21a and b closest to the bottom of bottle 200 placed in a way so another region on the inner surface is thereof immediately above those nozzles).



Also; in the alternative.
Modifying corners or sharp edges into rounded surfaces is well known in the art with the purpose of reducing stresses and/or avoiding the risk of injury to the operators due to contact with the sharp edges.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to round the corners of the cover of the modified invention of Kamimura and obtain sectional shapes that include arches or semi arch shapes in the in the conveyance direction of the label covered body.

Regarding the limitation “wherein at least one of the curved corner parts is above at least a portion of the steam discharge unit”. The limitation is going to be interpreted as disclosed on Figures 2, 6 and 8 of the application, where it can be seen that the steam discharge unit 12 is below the curved end portions, but not directly below. All the references, including Kamimura, teach a “steam discharge unit” of some kind under some kind of cover. 
If the corners of that cover are rounded by including the teachings of Fresnel to facilitate drops of water from condensation forming on the top of the cover can flow along the side walls of the cover or by the fact that modifying corners or sharp edges into rounded surfaces is well known in the art with the purpose of .

Claims 7 to 10 are rejected under35 U.S.C. 103 as being unpatentable over Kamimura (JP 09150812 A) in view of Uetsuki (US 2010/0032077) Malthouse (US 20100293901) and Fresnel (US 2014/0014272) as applied to claims 1 to 6 above and further in view of Schilling (US 2013/0000256).
Regarding Claims 7 to 10:
As discussed above, the modified invention of Kamimura discloses the claimed invention as recited, in particular the steam temperature range between 160 to 180 degrees Celsius.
The modified invention of Kamimura does not specifically discloses if the heat-shrinking apparatus includes a controller that supplies the label covered body into said cover at a starting time after 10 minutes after a point of time when the temperature in said cover reaches 160C.
Schilling teaches a shrink tunnel that comprises a controller that includes a standby mode and a normal operating status (paragraphs 55 and 56) the packaging machine 7 and the transport system 12 conveying the packaging material groups 3 to the shrink tunnel 10 are switched back on only once the tunnel temperature has reached the target temperature after a delay due to the time needed for re-heating to the target operating temperature.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kamimura the teachings of Schilling and include a warm up period before starting to operate the heat-shrinking apparatus since having a warm up period is a common practice in processes that are temperature sensitive to really guarantee the proper operation to have adequate lubrication, adequate distribution of temperature and avoid or minimize thermal stresses on parts that are being heated and need to properly stretch or change shape during the process since a single reading of temperature in the cover does not guarantee that the temperature at the whole tunnel. 
The determination of the proper warm up time would also have been obvious o a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the .

Response to Arguments
Applicant's arguments filed 12/19/2020 have been fully considered but they are not persuasive. 
As indicated in the rejection of amended claim 3, the limitation is going to be interpreted as disclosed on Figures 2, 6 and 8 of the application, where it can be seen that the steam discharge unit 12 is below the curved end portions, but not directly below. All the references, including Kamimura, teach a “steam discharge unit” of some kind under some kind of cover. 
If the corners of that cover are rounded by including the teachings of Fresnel to facilitate drops of water from condensation forming on the top of the cover can flow along the side walls of the cover or by the fact that modifying corners or sharp edges into rounded surfaces is well known in the art with the purpose of reducing stresses and/or avoiding the risk of injury to the operators due to contact with the sharp edges those rounded edges will always be above the steam discharge unit.
During the interview on 12/10/2020 it was discussed relating the rounded edges to another element so they can’t be considered just a generic curvature and what at the moment the Examiner had considered more appropriate was to the steam discharge nozzles 13 for discharging the superheated steam upwardly on an upstream side of the steam discharge unit 12 as shown on Figure 2. The steam discharge unit 12 in operation with the upper-end corner parts 11b seem to be a very relevant part of the invention for preventing the dripping of condensate over the packages. The Examiner wants to reiterate that such combination is not shown on any reference on the record and is willing to have an interview to further discuss the point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731